DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 04, 2020, amended claim 1 is entered.  Claims 1, 8, 9, 12, 13, 17-22 and 33-35 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 12, 13, 17-22 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,807,339 to Bostrom in view of WO 2010/092347 to Becker (previously cited) and US 7,169,118 to Reynolds (previously cited).
As to claim 1, Bostrom teaches a preformed guidewire comprising a continuous inner corewire, the inner corewire including a proximal region and a distal region, the distal region including and terminating into an atraumatic tip (18), wherein the distal region includes a proximal segment (D, Fig. 3) and a distal segment (portion of 22 to the right of D, Fig. 3),
wherein the proximal segment of the distal region (D) and the distal segment of the distal region are preformed (“pre-curved distal end section” Abstract) to form adjoining curves of an S-shaped structure (Fig. 3 shows half of S shape within D segment and half to the right of D segment), the distal segment of the distal region extends along a second generally circular path at least 180 degrees in a second direction (generally circular path of 22 to the right of segment D in Fig. 3 is more than 180 degrees col 4, ln 25-37), one of the first direction and the second direction being a clockwise direction as viewed from a proximal end of the distal segment to a distal end of the distal segment (segment D in Fig. 3 follows a clockwise path; alternatively, upon rotation of 22 about longitudinal axis A, circular path of 22 to the right of segment D in Fig. 3 follows a clockwise path), the other of the first direction and the second direction being a counterclockwise direction as viewed from the proximal end of the distal segment to the distal end of the distal segment (circular path of , wherein, when the inner corewire is straightened, the atraumatic tip is capable of coming into direct contact with tissue (18 is at the extreme distal end and therefore capable of contacting tissue when straightened), and wherein the distal region lies in a single plane (“are in a common plane” col 3, ln 15).
Bostrom does not teach the inner corewire being solid, wherein the proximal segment of the distal region is additionally preformed to encircle the distal segment of the distal region, whereby the distal region forms a preformed encircled S-shaped structure, wherein, as part of the preformed encircled S-shaped structure, the proximal segment of the distal region extends along a first generally circular path at least 270 degrees in a first direction, and the atraumatic tip is located within the curvature of the proximal segment, wherein the distal region of the inner corewire is resilient and is constructed to straighten when subjected to a straightening force and to revert from straightened to the preformed encircled S-shaped structure, when no external force is applied thereto after being inserted distally through a guide catheter, first by having the atraumatic tip travel along a primary arcuate path and then by having the atraumatic tip travel along a second arcuate path, the secondary arcuate path being opposite in direction to the primary arcuate path.
Becker teaches the inner corewire being solid (p. 5, ln 21), wherein the proximal segment of the distal region is additionally preformed to encircle the distal segment of the distal region (p. 4, ln 1-9; p. 6, ln 5-11), wherein, as part of the preformed encircled S-shaped structure, the proximal segment of the distal region extends along a first generally circular path at least 270 degrees in a first direction (540 degrees p. 6, ln 5-11), and the atraumatic tip is located within the curvature of the proximal segment (Figs. 4-8 show atraumatic tip within curvature of proximal segment; p. 6, ln 5-11), wherein the distal region of the inner corewire is resilient and is constructed to straighten when subjected to a straightening force and to revert from straightened to the preformed encircled S-shaped structure, when no external force is applied thereto after being inserted distally through a guide catheter (p. 5, ln 24-27; nitinol is a shape-memory alloy that is resilient, constructed to straighten when subjected to a straightening force and reverts to the shape memory), first by having the atraumatic tip travel along a primary arcuate path and then by having the atraumatic tip travel along a second arcuate path, the secondary arcuate path being opposite in direction to the primary arcuate path (the claim limitation describes characteristics of a wire constructed from shape memory alloy; a wire constructed of shape-memory alloy upon extending from a distal end of a guide catheter will begin to form the previous, pre-formed shape in the order from distal to proximal; An apparatus claim should cover what a device is, not what it does or when it does it.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” MPEP 2112.01 I. citing In re Best, 195 USPQ 430, 433 (CCPA 1977)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal segment of the distal region in Bostrom to encircle the distal segment of the distal region, as taught by Becker, to “make it less likely that the tip of the wire can cause trauma” (p. 4, ln 4-5) and thereby “significantly reducing the likelihood that it will make contact with the ventricular wall” P. 6, ln 7-8.  Since Becker teaches an atraumatic tip encircled by the proximal segment (p. 6, ln 5-11; Figs. 4-8), as combined, the proximal segment of the distal region forms a preformed encircling of the S-shaped structure at the distal end of the distal region.
Bostrom and Becker do not teach wherein the atraumatic tip comprises a first tapered portion, a second tapered portion, and a first barrel portion, wherein the first barrel portion directly adjoins each of the first tapered portion and the second tapered portion, wherein the first tapered portion is disposed proximal to the first barrel portion and tapers in thickness distally to the first barrel portion, wherein the second tapered portion is disposed distal to the first barrel portion and tapers in thickness proximally to the first barrel portion, and wherein the first tapered portion, the second tapered portion, and the first barrel portion are formed solely from the inner corewire, 
Reynolds teaches wherein the atraumatic tip comprises a first tapered portion (120), a second tapered portion (124), and a first barrel portion (122), wherein the first barrel portion directly adjoins each of the first tapered portion and the second tapered portion (Fig. 10 shows 122 , wherein the first tapered portion is disposed proximal to the first barrel portion and tapers in thickness distally to the first barrel portion (Fig. 10 shows 120 proximal to 122 and tapering toward 122), wherein the second tapered portion is disposed distal to the first barrel portion (Fig. 10 shows 124 distal 122) and tapers in thickness proximally to the first barrel portion (Fig. 10 shows 124 tapering toward 122), and wherein the first tapered portion, the second tapered portion, and the first barrel portion are formed solely from the inner corewire (Fig. 10 shows 122-124 made from same core wire 112), wherein the inner corewire has a reduction in cross-section (122) along a length distal to the proximal region and proximal to the atraumatic tip (Fig. 10 shows 122 distal to 112 and proximal to 127), wherein the reduction in cross- section of said length of the inner corewire is gradual and discontinuous (Fig. 10 shows tapered portions 122 and 124 as gradual reductions; the shape at 120-124 is discontinuous relative the rest of the core wire 112), the reduction in cross-section rendering the distal region more flexible in construction than the proximal region (A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647. Section 120-124 is more flexible than 112 because of the smaller diameter (Fig. 10) and material col 8, ln 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip of Bostrom with the claimed tapered and barrel portions, as taught by Reynolds, to provide flexibility characteristics for an atraumatic tip that facilitate insertion through a tortuous vessel and “[b]ecause the anatomy of a patient may be very tortuous, it can be desirable to have particular performance features in an elongate medical device.” All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 

As to claim 8, Becker further teaches wherein the first generally circular path is approximately 360 degrees in the first direction (p. 6, ln 5-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal 

As to claim 9, Becker further teaches wherein the proximal segment has an overall diameter of approximately 1.2 inches (p. 7, ln 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal segment with the claimed diameter to navigate through a tortuous vessel.

As to claim 12, Becker further teaches wherein the inner corewire is constructed of a shape-memory material (“nitinol” p. 5, ln 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed material to navigate through a tortuous vessel and assume the needed shape once advanced to the target location.

As to claim 13, Becker further teaches wherein the inner corewire is constructed of a nickel-titanium alloy (“nitinol” p. 5, ln 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed material to navigate through a tortuous vessel and assume the needed shape once advanced to the target location.

As to claim 17, Reynolds further teaches wherein the first barrel portion (122) enables the tip to buckle upon receiving a sufficient application of force (intended use; 122 in Fig. 10 is a narrow neck which is consistent with Applicant’s disclosure – see original claim 17 and therefore is capable of performing the claimed function).

As to claim 18, Bostrom further teaches an outer casing (24) that surrounds at least a portion of the inner corewire (col 4, ln 57-62).

the outer casing (24) surrounds the distal region of the corewire (Fig. 4 col 4, ln 57-62).

As to claim 20, Bostrom further teaches wherein the outer casing has a uniform, outer diameter along the entirety of its length (Fig. 4 shows 24 with a uniform, outer diameter along the entire length).
As to claims 18-21, Becker further teaches an outer casing (14) that surrounds at least a portion of the inner corewire (p. 5, ln 20-22); the outer casing (14) surrounds the distal region of the corewire (Fig. 4 p. 5, ln 20-22); wherein the outer casing has a uniform, outer diameter along the entirety of its length (Fig. 4 shows 14 with a uniform, outer diameter along the entire length), wherein the outer casing is in the form of a spring coil wire with a first end and a second end (p. 5, ln 22-23). Reynolds further teaches wherein each of the first and second ends is secured to the inner corewire by a bonding agent (col 9, ln 37-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer casing of Becker and bond it according to Reynolds to provide protection and a hydrophilic, lubricous surface for navigation through tortuous vessels.
As to claim 22, Becker further teaches wherein the proximal region of the corewire is applied with an outer coating to increase lubricity (p. 5, ln 29-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer casing of Becker to provide protection and a hydrophilic, lubricous surface for navigation through tortuous vessels.

As to claim 33, Reynolds further teach a second barrel portion (118) and a third barrel portion (126), wherein the second barrel portion directly adjoins and is disposed proximal to the first tapered portion (118 is proximal to 120), and wherein the third barrel portion directly adjoins and is disposed distal to the second tapered portion (126 distal to 124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the atraumatic tip of 

As to claim 34, Reynolds further teach wherein each of the first tapered portion and the second tapered portion has a maximum diameter and wherein the maximum diameter of the second tapered portion is greater than the maximum diameter of the first tapered portion (Figs.1, 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the atraumatic tip of Bostrom with the claimed tapered portions, as taught by Reynolds, to provide flexibility characteristics for an atraumatic tip that facilitate insertion through a tortuous vessel and “[b]ecause the anatomy of a patient may be very tortuous, it can be desirable to have particular performance features in an elongate medical device.”

As to claim 35, Reynolds further teach wherein said length of the inner corewire distal to the proximal region and proximal to the atraumatic tip comprises a plurality of tapered sections and a plurality of barrel sections, the pluralities of tapered sections and barrel sections arranged in an alternating, end-to-end fashion (Figs. 1, 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the atraumatic tip of Bostrom with the claimed tapered and barrel portions, as taught by Reynolds, to provide flexibility characteristics for an atraumatic tip that facilitate insertion through a tortuous vessel and “[b]ecause the anatomy of a patient may be very tortuous, it can be desirable to have particular performance features in an elongate medical device.”  Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the .
Response to Arguments
Applicant’s amendments, filed November 04, 2020, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.  Applicant’s amendments to overcome the Nagano reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bostrom.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. McCrosky/Primary Examiner, Art Unit 3791